Exhibit 10.2

DIGIMARC CORPORATION 1999 STOCK INCENTIVE PLAN

 

1999 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

NOTICE OF NON-QUALIFIED STOCK OPTION AWARD

 

Grantee’s Name and Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You have been granted an option to purchase shares of Common Stock, subject to
the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the Digimarc Corporation 1999 Stock Incentive Plan (the “Plan”), and the
Digimarc Corporation 1999 Non-Employee Director Option Program (the “Program”),
as amended from time to time, and the Non-Qualified Stock Option Award Agreement
(the “Option Agreement”) attached hereto, as follows.  Unless otherwise defined
herein, the terms defined in the Plan and the Program shall have the same
defined meanings in this Notice.

 

Award Number

 

 

 

 

 

Date of Award

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Exercise Price per Share

 

$

 

 

 

 

Total Number of Shares subject to the Option

 

 

 

 

 

Total Exercise Price

 

$

 

 

 

 

Type of Option:

 

Non-Qualified Stock Option

 

 

 

Expiration Date:

 

 

 

 

 

Post-Termination Exercise Period:

 

Three (3) Months

 

Vesting Schedule:

 

Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Plan, the Program and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

 

[Insert vesting schedule]

 

1

--------------------------------------------------------------------------------


 

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall cease after the leave of absence exceeds a period of ninety
(90) days.  Vesting of the Option shall resume upon the Grantee’s termination of
the leave of absence and return to service to the Company or a Related Entity.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.

 

 

Digimarc Corporation,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

Title:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).

 

The Grantee acknowledges receipt of a copy of the Plan, the Program and the
Option Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof.  The Grantee has reviewed this Notice, the
Plan, the Program and the Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice, and
fully understands all provisions of this Notice, the Plan, the Program and the
Option Agreement.  The Grantee hereby agrees that all disputes arising out of or
relating to this Notice, the Plan, the Program and the Option Agreement shall be
resolved in accordance with Section 13 of the Option Agreement.  The Grantee
further agrees to notify the Company upon any change in the residence address
indicated in this Notice.

 

Dated:

 

 

Signed:

 

 

 

 

 

Grantee

 

2

--------------------------------------------------------------------------------


 

Award Number:

 

 

 

DIGIMARC CORPORATION 1999 STOCK INCENTIVE PLAN

 

1999 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 


1.             GRANT OF OPTION.  DIGIMARC CORPORATION, A DELAWARE CORPORATION
(THE “COMPANY”), HEREBY GRANTS TO THE GRANTEE (THE “GRANTEE”) NAMED IN THE
NOTICE OF NON-QUALIFIED STOCK OPTION AWARD (THE “NOTICE”), AN OPTION (THE
“OPTION”) TO PURCHASE THE TOTAL NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE
OPTION (THE “SHARES”) SET FORTH IN THE NOTICE, AT THE EXERCISE PRICE PER SHARE
SET FORTH IN THE NOTICE (THE “EXERCISE PRICE”) SUBJECT TO THE TERMS AND
PROVISIONS OF THE NOTICE, THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (THE
“OPTION AGREEMENT”), THE COMPANY’S 1999 STOCK INCENTIVE PLAN (THE “PLAN”), AND
THE COMPANY’S 1999 NON-EMPLOYEE DIRECTOR OPTION PROGRAM (THE “PROGRAM”), AS
AMENDED FROM TIME TO TIME, WHICH ARE INCORPORATED HEREIN BY REFERENCE.  UNLESS
OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE PLAN AND THE PROGRAM SHALL
HAVE THE SAME DEFINED MEANINGS IN THIS OPTION AGREEMENT.


 

The Option is intended to qualify as a Non-Qualified Stock Option and not as an
Incentive Stock Option as defined in Section 422 of the Code.

 


2.             EXERCISE OF OPTION.


 


(A)           RIGHT TO EXERCISE.  THE OPTION SHALL BE EXERCISABLE DURING ITS
TERM IN ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN THE NOTICE AND WITH THE
APPLICABLE PROVISIONS OF THE PLAN, THE PROGRAM AND THIS OPTION AGREEMENT.  THE
OPTION SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 3.04 OF THE PROGRAM
RELATING TO THE EXERCISABILITY OR TERMINATION OF THE OPTION IN THE EVENT OF A
CORPORATE TRANSACTION OR A CHANGE IN CONTROL.  NO PARTIAL EXERCISE OF THE OPTION
MAY BE FOR LESS THAN THE LESSER OF FIVE PERCENT (5%) OF THE TOTAL NUMBER OF
SHARES SUBJECT TO THE OPTION OR THE REMAINING NUMBER OF SHARES SUBJECT TO THE
OPTION.  IN NO EVENT SHALL THE COMPANY ISSUE FRACTIONAL SHARES.


 


(B)           METHOD OF EXERCISE.  THE OPTION SHALL BE EXERCISABLE ONLY BY
DELIVERY OF AN EXERCISE NOTICE (ATTACHED AS EXHIBIT A) WHICH SHALL STATE THE
ELECTION TO EXERCISE THE OPTION, THE WHOLE NUMBER OF SHARES IN RESPECT OF WHICH
THE OPTION IS BEING EXERCISED, SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS TO
THE HOLDER’S INVESTMENT INTENT WITH RESPECT TO SUCH SHARES AND SUCH OTHER
PROVISIONS AS MAY BE REQUIRED BY THE PLAN ADMINISTRATOR.  THE EXERCISE NOTICE
SHALL BE SIGNED BY THE GRANTEE AND SHALL BE DELIVERED IN PERSON, BY CERTIFIED
MAIL, OR BY SUCH OTHER METHOD AS DETERMINED FROM TIME TO TIME BY THE PLAN
ADMINISTRATOR TO THE COMPANY ACCOMPANIED BY PAYMENT OF THE EXERCISE PRICE.  THE
OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH
WRITTEN NOTICE ACCOMPANIED BY THE EXERCISE PRICE, WHICH, TO THE EXTENT SELECTED,
SHALL BE DEEMED TO BE SATISFIED BY USE OF THE BROKER-DEALER SALE AND REMITTANCE
PROCEDURE TO PAY THE EXERCISE PRICE PROVIDED IN SECTION 3(D), BELOW.

 

1

--------------------------------------------------------------------------------


 


(C)           TAXES.  NO SHARES WILL BE DELIVERED TO THE GRANTEE OR OTHER PERSON
PURSUANT TO THE EXERCISE OF THE OPTION UNTIL THE GRANTEE OR OTHER PERSON HAS
MADE ARRANGEMENTS ACCEPTABLE TO THE PLAN ADMINISTRATOR FOR THE SATISFACTION OF
APPLICABLE INCOME TAX, EMPLOYMENT TAX, AND SOCIAL SECURITY TAX WITHHOLDING
OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, OBLIGATIONS INCIDENT TO THE RECEIPT
OF SHARES.  UPON EXERCISE OF THE OPTION, THE COMPANY OR THE GRANTEE’S EMPLOYER
MAY OFFSET OR WITHHOLD (FROM ANY AMOUNT OWED BY THE COMPANY OR THE GRANTEE’S
EMPLOYER TO THE GRANTEE) OR COLLECT FROM THE GRANTEE OR OTHER PERSON AN AMOUNT
SUFFICIENT TO SATISFY SUCH TAX OBLIGATIONS AND/OR THE EMPLOYER’S WITHHOLDING
OBLIGATIONS.


 


3.             METHOD OF PAYMENT.  PAYMENT OF THE EXERCISE PRICE SHALL BE BY ANY
OF THE FOLLOWING, OR A COMBINATION THEREOF, AT THE ELECTION OF THE GRANTEE;
PROVIDED, HOWEVER, THAT SUCH EXERCISE METHOD DOES NOT THEN VIOLATE ANY
APPLICABLE LAW AND, PROVIDED FURTHER, THAT THE PORTION OF THE EXERCISE PRICE
EQUAL TO THE PAR VALUE OF THE SHARES MUST BE PAID IN CASH OR OTHER LEGAL
CONSIDERATION PERMITTED BY THE DELAWARE GENERAL CORPORATION LAW:


 


(A)                                  CASH;


 


(B)                                 CHECK;


 


(C)           SURRENDER OF SHARES OR DELIVERY OF A PROPERLY EXECUTED FORM OF
ATTESTATION OF OWNERSHIP OF SHARES AS THE PLAN ADMINISTRATOR MAY REQUIRE
(INCLUDING WITHHOLDING OF SHARES OTHERWISE DELIVERABLE UPON EXERCISE OF THE
OPTION) WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF SURRENDER OR ATTESTATION
EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS TO WHICH THE OPTION IS
BEING EXERCISED (BUT ONLY TO THE EXTENT THAT SUCH EXERCISE OF THE OPTION WOULD
NOT RESULT IN AN ACCOUNTING COMPENSATION CHARGE WITH RESPECT TO THE SHARES USED
TO PAY THE EXERCISE PRICE); OR


 


(D)           PAYMENT THROUGH A BROKER-DEALER SALE AND REMITTANCE PROCEDURE
PURSUANT TO WHICH THE GRANTEE (I) SHALL PROVIDE WRITTEN INSTRUCTIONS TO A
COMPANY DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF SOME OR ALL OF
THE PURCHASED SHARES AND REMIT TO THE COMPANY, OUT OF THE SALE PROCEEDS
AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER THE AGGREGATE
EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES AND (II) SHALL PROVIDE WRITTEN
DIRECTIVES TO THE COMPANY TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES
DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE TRANSACTION.


 


4.             RESTRICTIONS ON EXERCISE.  THE OPTION MAY NOT BE EXERCISED IF THE
ISSUANCE OF THE SHARES SUBJECT TO THE OPTION UPON SUCH EXERCISE WOULD CONSTITUTE
A VIOLATION OF ANY APPLICABLE LAWS.


 


5.             TERMINATION OR CHANGE OF CONTINUOUS SERVICE.  IN THE EVENT THE
GRANTEE’S CONTINUOUS SERVICE TERMINATES, THE GRANTEE MAY, TO THE EXTENT
OTHERWISE SO ENTITLED AT THE DATE OF SUCH TERMINATION (THE “TERMINATION DATE”),
EXERCISE THE OPTION DURING THE POST-TERMINATION EXERCISE PERIOD.  IN NO EVENT
SHALL THE OPTION BE EXERCISED LATER THAN THE EXPIRATION DATE SET FORTH IN THE
NOTICE.  IN THE EVENT OF THE GRANTEE’S CHANGE IN STATUS FROM EMPLOYEE, DIRECTOR
OR CONSULTANT TO ANY OTHER STATUS OF EMPLOYEE, DIRECTOR OR CONSULTANT, THE
OPTION SHALL REMAIN IN EFFECT AND, EXCEPT TO THE EXTENT OTHERWISE DETERMINED BY
THE PLAN ADMINISTRATOR, CONTINUE TO VEST. 

 

2

--------------------------------------------------------------------------------


 


EXCEPT AS PROVIDED IN SECTIONS 6 AND 7 BELOW, TO THE EXTENT THAT THE GRANTEE IS
NOT ENTITLED TO EXERCISE THE OPTION ON THE TERMINATION DATE, OR IF THE GRANTEE
DOES NOT EXERCISE THE OPTION WITHIN THE POST-TERMINATION EXERCISE PERIOD, THE
OPTION SHALL TERMINATE.


 


6.           DISABILITY OF GRANTEE.  IN THE EVENT THE GRANTEE’S CONTINUOUS
SERVICE TERMINATES AS A RESULT OF HIS OR HER DISABILITY, THE GRANTEE MAY, BUT
ONLY WITHIN TWELVE (12) MONTHS FROM THE TERMINATION DATE (AND IN NO EVENT LATER
THAN THE EXPIRATION DATE), EXERCISE THE OPTION TO THE EXTENT HE OR SHE WAS
OTHERWISE ENTITLED TO EXERCISE IT ON THE TERMINATION DATE.  TO THE EXTENT THAT
THE GRANTEE IS NOT ENTITLED TO EXERCISE THE OPTION ON THE TERMINATION DATE, OR
IF THE GRANTEE DOES NOT EXERCISE THE OPTION TO THE EXTENT SO ENTITLED WITHIN THE
TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.


 


7.             DEATH OF GRANTEE.  IN THE EVENT OF THE TERMINATION OF THE
GRANTEE’S CONTINUOUS SERVICE AS A RESULT OF HIS OR HER DEATH, OR IN THE EVENT OF
THE GRANTEE’S DEATH DURING THE POST-TERMINATION EXERCISE PERIOD OR DURING THE
TWELVE (12) MONTH PERIOD FOLLOWING THE GRANTEE’S TERMINATION OF CONTINUOUS
SERVICE AS A RESULT OF HIS OR HER DISABILITY, THE GRANTEE’S ESTATE, OR A PERSON
WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERITANCE, MAY
EXERCISE THE OPTION, BUT ONLY TO THE EXTENT THE GRANTEE COULD EXERCISE THE
OPTION AT THE DATE OF TERMINATION, WITHIN TWELVE (12) MONTHS FROM THE DATE OF
DEATH (BUT IN NO EVENT LATER THAN THE EXPIRATION DATE).  TO THE EXTENT THAT THE
GRANTEE IS NOT ENTITLED TO EXERCISE THE OPTION ON THE DATE OF DEATH, OR IF THE
OPTION IS NOT EXERCISED TO THE EXTENT SO ENTITLED WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE.


 


8.             TRANSFERABILITY OF OPTION.  THE OPTION MAY BE TRANSFERRED TO ANY
PERSON BY WILL AND BY THE LAWS OF DESCENT AND DISTRIBUTION.  THE OPTION ALSO MAY
BE TRANSFERRED DURING THE LIFETIME OF THE GRANTEE BY GIFT AND PURSUANT TO A
DOMESTIC RELATIONS ORDER TO MEMBERS OF THE GRANTEE’S IMMEDIATE FAMILY TO THE
EXTENT AND IN THE MANNER DETERMINED BY THE PLAN ADMINISTRATOR.  THE TERMS OF THE
OPTION SHALL BE BINDING UPON THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS
AND TRANSFEREES OF THE GRANTEE.


 


9.             TERM OF OPTION.  THE OPTION MAY BE EXERCISED NO LATER THAN THE
EXPIRATION DATE SET FORTH IN THE NOTICE OR SUCH EARLIER DATE AS OTHERWISE
PROVIDED HEREIN.


 


10.           TAX CONSEQUENCES.  SET FORTH BELOW IS A BRIEF SUMMARY AS OF THE
DATE OF THIS OPTION AGREEMENT OF SOME OF THE FEDERAL TAX CONSEQUENCES OF
EXERCISE OF THE OPTION AND DISPOSITION OF THE SHARES.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. 
THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.


 


(A)           EXERCISE OF NON-QUALIFIED STOCK OPTION.  ON EXERCISE OF A
NON-QUALIFIED STOCK OPTION, THE GRANTEE WILL BE TREATED AS HAVING RECEIVED
COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME TAX RATES) EQUAL TO THE EXCESS,
IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF EXERCISE OVER THE
EXERCISE PRICE.  IF THE GRANTEE IS AN EMPLOYEE OR A FORMER EMPLOYEE, THE COMPANY
WILL BE REQUIRED TO WITHHOLD FROM THE GRANTEE’S COMPENSATION OR COLLECT FROM THE
GRANTEE AND PAY TO THE APPLICABLE TAXING AUTHORITIES AN AMOUNT IN CASH EQUAL TO
A

 

3

--------------------------------------------------------------------------------


 


PERCENTAGE OF THIS COMPENSATION INCOME AT THE TIME OF EXERCISE, AND MAY REFUSE
TO HONOR THE EXERCISE AND REFUSE TO DELIVER SHARES IF SUCH WITHHOLDING AMOUNTS
ARE NOT DELIVERED AT THE TIME OF EXERCISE.


 


(B)           DISPOSITION OF SHARES.  IN THE CASE OF A NON-QUALIFIED STOCK
OPTION, IF SHARES ARE HELD FOR MORE THAN ONE YEAR, ANY GAIN REALIZED ON
DISPOSITION OF THE SHARES WILL BE TREATED AS LONG-TERM CAPITAL GAIN FOR FEDERAL
INCOME TAX PURPOSES AND SUBJECT TO TAX AT A MAXIMUM RATE OF 20%.


 


11.           ENTIRE AGREEMENT: GOVERNING LAW.  THE NOTICE, THE PLAN, THE
PROGRAM AND THIS OPTION AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL
PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE GRANTEE WITH RESPECT TO
THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE GRANTEE’S
INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND THE GRANTEE. 
NOTHING IN THE NOTICE, THE PLAN, THE PROGRAM AND THIS OPTION AGREEMENT (EXCEPT
AS EXPRESSLY PROVIDED THEREIN) IS INTENDED TO CONFER ANY RIGHTS OR REMEDIES ON
ANY PERSONS OTHER THAN THE PARTIES.  THE NOTICE, THE PLAN, THE PROGRAM AND THIS
OPTION AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF OREGON WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE INTERNAL LAWS OF THE STATE OF OREGON TO THE RIGHTS AND DUTIES OF THE
PARTIES.  SHOULD ANY PROVISION OF THE NOTICE, THE PLAN, THE PROGRAM OR THIS
OPTION AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE,
SUCH PROVISION SHALL BE ENFORCED TO THE FULLEST EXTENT ALLOWED BY LAW AND THE
OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN
ENFORCEABLE.


 


12.           HEADINGS.  THE CAPTIONS USED IN THE NOTICE AND THIS OPTION
AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE DEEMED A PART OF THE
OPTION FOR CONSTRUCTION OR INTERPRETATION.


 


13.           DISPUTE RESOLUTION  THE PROVISIONS OF THIS SECTION 13 SHALL BE THE
EXCLUSIVE MEANS OF RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THE NOTICE,
THE PLAN AND THIS OPTION AGREEMENT.  THE COMPANY, THE GRANTEE, AND THE GRANTEE’S
ASSIGNEES PURSUANT TO SECTION 8 (THE “PARTIES”) SHALL ATTEMPT IN GOOD FAITH TO
RESOLVE ANY DISPUTES ARISING OUT OF OR RELATING TO THE NOTICE, THE PLAN AND THIS
OPTION AGREEMENT BY NEGOTIATION BETWEEN INDIVIDUALS WHO HAVE AUTHORITY TO SETTLE
THE CONTROVERSY.  NEGOTIATIONS SHALL BE COMMENCED BY EITHER PARTY BY NOTICE OF A
WRITTEN STATEMENT OF THE PARTY’S POSITION AND THE NAME AND TITLE OF THE
INDIVIDUAL WHO WILL REPRESENT THE PARTY.  WITHIN THIRTY (30) DAYS OF THE WRITTEN
NOTIFICATION, THE PARTIES SHALL MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE,
AND THEREAFTER AS OFTEN AS THEY REASONABLY DEEM NECESSARY, TO RESOLVE THE
DISPUTE.  IF THE DISPUTE HAS NOT BEEN RESOLVED BY NEGOTIATION, THE PARTIES AGREE
THAT ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THE NOTICE,
THE PLAN OR THIS OPTION AGREEMENT SHALL BE BROUGHT BEFORE THE U.S. DISTRICT
COURT, DISTRICT OF OREGON, AND THAT THE PARTIES SHALL SUBMIT TO THE JURISDICTION
OF SUCH COURT.  IF THE U.S. DISTRICT COURT, DISTRICT OF OREGON, DOES NOT HAVE
JURISDICTION OVER THE DISPUTE, THE PARTIES AGREE THAT ANY SUIT, ACTION, OR
PROCEEDING ARISING OUT OF OR RELATED TO THE NOTICE, THE PLAN OR THIS OPTION
AGREEMENT SHALL BE BROUGHT BEFORE THE OREGON CIRCUIT COURT, 4TH JUDICIAL
DISTRICT, LOCATED IN PORTLAND, OREGON, AND THAT THE PARTIES SHALL SUBMIT TO THE
JURISDICTION OF SUCH COURT.  THE PARTIES IRREVOCABLY WAIVE, TO

 

4

--------------------------------------------------------------------------------


 


THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THE PARTY MAY HAVE TO THE
LAYING OF VENUE FOR ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS. 
THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL
OF ANY SUCH SUIT, ACTION OR PROCEEDING.  IF ANY ONE OR MORE PROVISIONS OF THIS
SECTION 13 SHALL FOR ANY REASON BE HELD INVALID OR UNENFORCEABLE, IT IS THE
SPECIFIC INTENT OF THE PARTIES THAT SUCH PROVISIONS SHALL BE MODIFIED TO THE
MINIMUM EXTENT NECESSARY TO MAKE IT OR ITS APPLICATION VALID AND ENFORCEABLE.


 


14.           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY OR
UPON DEPOSIT IN THE UNITED STATES MAIL BY CERTIFIED MAIL (IF THE PARTIES ARE
WITHIN THE UNITED STATES) OR UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY
RECOGNIZED EXPRESS MAIL COURIER SERVICE (FOR INTERNATIONAL DELIVERY OF NOTICE),
WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS
SHOWN BENEATH ITS SIGNATURE IN THE NOTICE, OR TO SUCH OTHER ADDRESS AS SUCH
PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DIGIMARC CORPORATION 1999 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

Digimarc Corporation

9405 SW Gemini Drive

Beaverton, Oregon  97008

 

Attention: Secretary

 


1.             EXERCISE OF OPTION.  EFFECTIVE AS OF TODAY,
                     ,        THE UNDERSIGNED (THE “GRANTEE”) HEREBY ELECTS TO
EXERCISE THE GRANTEE’S OPTION TO PURCHASE                               SHARES
OF THE COMMON STOCK (THE “SHARES”) OF DIGIMARC CORPORATION (THE “COMPANY”) UNDER
AND PURSUANT TO THE COMPANY’S 1999 STOCK INCENTIVE PLAN, THE COMPANY’S 1999
NON-EMPLOYEE DIRECTOR OPTION PROGRAM (THE “PROGRAM”), AS AMENDED FROM TIME TO
TIME, AND THE NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (THE “OPTION
AGREEMENT”) AND NOTICE OF NON-QUALIFIED STOCK OPTION AWARD (THE “NOTICE”) DATED
                         ,                    .  UNLESS OTHERWISE DEFINED
HEREIN, THE TERMS DEFINED IN THE PLAN AND THE PROGRAM SHALL HAVE THE SAME
DEFINED MEANINGS IN THIS EXERCISE NOTICE.


 


2.             REPRESENTATIONS OF THE GRANTEE.  THE GRANTEE ACKNOWLEDGES THAT
THE GRANTEE HAS RECEIVED, READ AND UNDERSTOOD THE NOTICE, THE PLAN, THE PROGRAM
AND THE OPTION AGREEMENT AND AGREES TO ABIDE BY AND BE BOUND BY THEIR TERMS AND
CONDITIONS.


 


3.             RIGHTS AS STOCKHOLDER.  UNTIL THE STOCK CERTIFICATE EVIDENCING
SUCH SHARES IS ISSUED (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE
COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY), NO RIGHT TO VOTE
OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH
RESPECT TO THE SHARES, NOTWITHSTANDING THE EXERCISE OF THE OPTION.  THE COMPANY
SHALL ISSUE (OR CAUSE TO BE ISSUED) SUCH STOCK CERTIFICATE PROMPTLY AFTER THE
OPTION IS EXERCISED.  NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT
FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE THE STOCK CERTIFICATE IS ISSUED,
EXCEPT AS PROVIDED IN SECTION 8 OF THE PLAN.


 


4.             DELIVERY OF PAYMENT.  THE GRANTEE HEREWITH DELIVERS TO THE
COMPANY THE FULL EXERCISE PRICE FOR THE SHARES, WHICH, TO THE EXTENT SELECTED,
SHALL BE DEEMED TO BE SATISFIED BY USE OF THE BROKER-DEALER SALE AND REMITTANCE
PROCEDURE TO PAY THE EXERCISE PRICE PROVIDED IN SECTION 3(D) OF THE OPTION
AGREEMENT.


 


5.             TAX CONSULTATION.  THE GRANTEE UNDERSTANDS THAT THE GRANTEE MAY
SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF THE GRANTEE’S PURCHASE OR
DISPOSITION OF THE SHARES.  THE GRANTEE REPRESENTS THAT THE GRANTEE HAS
CONSULTED WITH ANY TAX CONSULTANTS THE GRANTEE DEEMS ADVISABLE IN CONNECTION
WITH THE PURCHASE OR DISPOSITION OF THE SHARES AND THAT THE GRANTEE IS NOT
RELYING ON THE COMPANY FOR ANY TAX ADVICE

 

1

--------------------------------------------------------------------------------


 


6.             TAXES.  THE GRANTEE AGREES TO SATISFY ALL APPLICABLE FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING OBLIGATIONS AND HEREWITH
DELIVERS TO THE COMPANY THE FULL AMOUNT OF SUCH OBLIGATIONS OR HAS MADE
ARRANGEMENTS ACCEPTABLE TO THE COMPANY TO SATISFY SUCH OBLIGATIONS.


 


7.             SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS EXERCISE NOTICE TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY.  THIS
EXERCISE NOTICE SHALL BE BINDING UPON THE GRANTEE AND HIS OR HER HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 


8.             HEADINGS.  THE CAPTIONS USED IN THIS EXERCISE NOTICE  ARE
INSERTED FOR CONVENIENCE AND SHALL NOT BE DEEMED A PART OF THIS AGREEMENT FOR
CONSTRUCTION OR INTERPRETATION.


 


9.             DISPUTE RESOLUTION.  THE PROVISIONS OF SECTION 13 OF THE OPTION
AGREEMENT SHALL BE THE EXCLUSIVE MEANS OF RESOLVING DISPUTES ARISING OUT OF OR
RELATING TO THIS EXERCISE NOTICE.


 


10.           GOVERNING LAW; SEVERABILITY.  THIS EXERCISE NOTICE IS TO BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
OREGON WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE
STATE OF OREGON TO THE RIGHTS AND DUTIES OF THE PARTIES.  SHOULD ANY PROVISION
OF THIS EXERCISE NOTICE BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR
UNENFORCEABLE, SUCH PROVISION SHALL BE ENFORCED TO THE FULLEST EXTENT ALLOWED BY
LAW AND THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL
REMAIN ENFORCEABLE.


 


11.           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY OR
UPON DEPOSIT IN THE UNITED STATES MAIL BY CERTIFIED MAIL, (IF THE PARTIES ARE
WITHIN THE UNITED STATES) OR UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY
RECOGNIZED EXPRESS MAIL COURIER SERVICE (FOR INTERNATIONAL DELIVERY OF NOTICE)
WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS
SHOWN BELOW BENEATH ITS SIGNATURE, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.


 


12.           FURTHER INSTRUMENTS.  THE PARTIES AGREE TO EXECUTE SUCH FURTHER
INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY BE REASONABLY NECESSARY TO
CARRY OUT THE PURPOSES AND INTENT OF THIS AGREEMENT.


 


13.           ENTIRE AGREEMENT.  THE NOTICE, THE PLAN, THE PROGRAM, AND THE
OPTION AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, AND TOGETHER WITH THIS
EXERCISE NOTICE CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS
AND AGREEMENTS OF THE COMPANY AND THE GRANTEE WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE GRANTEE’S INTEREST EXCEPT BY
MEANS OF A WRITING SIGNED BY THE COMPANY AND THE GRANTEE.  NOTHING IN THE
NOTICE, THE PLAN, THE PROGRAM, THE OPTION AGREEMENT AND THIS EXERCISE NOTICE
(EXCEPT AS EXPRESSLY PROVIDED THEREIN) IS INTENDED TO CONFER ANY RIGHTS OR
REMEDIES ON ANY PERSONS OTHER THAN THE PARTIES. 

 

2

--------------------------------------------------------------------------------


 

Submitted by:

Accepted by:

 

 

GRANTEE:

DIGIMARC CORPORATION

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

(Signature)

 

 

 

 

 

 

Address:

Address:

 

 

 

 

9405 SW Gemini Drive

 

 

Beaverton, Oregon  97008

 

3

--------------------------------------------------------------------------------